Citation Nr: 0126109	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-16 400	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).



WITNESSES AT HEARINGS ON APPEAL

Appellant and H. Cohen, Ph.D.



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appellant and Dr. Cohen testified at a hearing at the RO 
in November 1999.  The veteran also testified before the 
undersigned Member of the Board sitting in Philadelphia, 
Pennsylvania, in July 2001.  Transcripts of both hearings 
have been associated with the claims file.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran is separated from his wife and two children 
and lives a very lonely existence in a small rented room.

3.  The veteran's symptoms include the following:  intrusive 
thoughts and nightmares of his Vietnam experiences, survivor 
guilt, constant anxiety, marked depression, very poor sleep, 
a quickness to anger, lack of interest and ambition, multiple 
panic attacks on a daily basis, and intense and continuous 
psychic pain.

4.  The veteran continues to work full-time as a security 
supervisor for a nursing home; he works as a way of escaping 
his problems, and has difficulty in getting along with 
subordinates; he takes no medication but uses alcohol in an 
attempt to self-medicate.

5.  A VA examiner concluded that the veteran's PTSD was 
chronic and severe; the VA examiner's Global Assessment of 
Functioning (GAF) scores of 53 in November 1998 and 45 in 
December 1999 reflect that the veteran's PTSD is productive 
of impairment which ranges from serious to major, with 
impairment in several areas, such as family relations, 
judgment, thinking or mood.

6.  The veteran's PTSD symptoms have remained essentially the 
same from the time of his application for compensation in 
July 1998 to the present.


CONCLUSION OF LAW

The requirements for an evaluation of 50 percent, but no 
more, for PTSD have been satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.126, 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was initially granted by the RO 
in February 1999, and a 30 percent evaluation was assigned 
effective July 1998.  The appellant has appealed this 
decision, contending that this disability evaluation does not 
accurately reflect the severity of his PTSD symptomatology.

Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2001).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate rating can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Pursuant to the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 30 percent evaluation will be assigned for PTSD 
with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411, 

Factual Background.  The appellant presented for a VA 
examination in November 1998 with symptoms of always feeling 
on edge, nervous and depressed.  His temper and mood swings 
were prominent, having caused the breakup of his marriage.  
The appellant acknowledged blowing up verbally when he was 
with his family, but not acting out physically.  He needed 
medication to "calm down" and to sleep.  He reported having 
difficulty sleeping and "bizarre dreams," similar in nature 
to occurrences in Vietnam.  He told the examiner that there 
was no "safe place."  During the latter part of his 
marriage, the appellant stayed in the basement sharpening 
knives.  He had a weapon in his possession at the time of the 
examination.

He reported that he had no friends and no relationships, 
other than one or two men with whom he was able to talk.  He 
had limited contact with his siblings and family, and did not 
have contact with his two sons and his wife.  He thought 
about Vietnam intermittently, particularly when confronted 
with reminders.  The appellant stated that he had no ambition 
or interest in life, but just worked.  Feelings of guilt were 
prominent.

He was cooperative, direct and sincere at the time of the 
examination.  He denied any current suicidal ideation, but 
was in possession of a service revolver.  He also denied any 
homicidal tendencies and was not hearing voices or 
hallucinating.  He was not psychotic.  He reported, however, 
that he had "very little tolerance for other people and 
their mistakes."

The examiner diagnosed the appellant with PTSD, and assigned 
a Global Assessment of Functioning (GAF) score of 53, with 
related alcohol dependence secondary to his PTSD.  The 
examiner noted that the appellant's in-service exposure to 
trauma, including his exposure to mangled and maimed GIs, 
recurred in intermittent intrusive thoughts, troubled 
nightmares and reminders.  Hyper arousal symptoms were noted 
in his survivor guilt, constant anxiety, depression, very 
poor sleep and a quickness to anger.  Avoidance symptoms were 
demonstrated by the fact that the appellant had few close 
relationships, lack of interest and ambition.

In a December 1998 letter, Dr. Cohen, the appellant's 
therapist, indicated that the appellant's personality and 
coping styles were altered dramatically by his involvement in 
Vietnam.  In December 1998, the appellant was separated from 
his wife and two children, and was living alone in a small 
apartment.  When not working as a security guard, the 
appellant spent much of his time drinking alcohol.  He rarely 
slept, suffered from bizarre and disturbing dreams, 
experienced flashbacks from Vietnam, had multiple panic 
attacks on a daily basis, struggled to maintain control and 
suffered from survivors guilt.  He had no friends because he 
"pushed them away," leading to a very lonely existence.

Dr. Cohen reported that when the appellant's service-related 
memories broke through, he became terrified.  He was easily 
brought to tears during treatment sessions.  He was not able 
to talk about Vietnam easily, and his affect was extremely 
limited.  His memory was poor.  It was a struggle for him to 
maintain control.  Dr. Cohen described the appellant's PTSD 
as chronic/severe, and said that the appellant was in intense 
and continuous psychic pain.

In a November 1999 letter, Dr. Cohen indicated that the 
appellant's symptoms had persisted and added that he was a 
compulsive, controlling individual who saw the world in 
"black and white" terms only.  The appellant had often 
stated that if things were not done the right way, "people 
die," as in Vietnam.  He constantly anticipated doom, and 
remained in a state of "readiness."  He questioned life, in 
that there was no joy in it and indicated "in a rather muted 
way" that he was at risk of hurting himself.  Dr. Cohen 
reiterated that the appellant had broken friendships, had 
left his wife and family, and complained of having no 
friends.  The appellant did continue to work, however, and 
defined work as the only thing that kept him going.  Dr. 
Cohen stated that he believed that if the appellant stopped 
working he would decompensate.

The appellant and Dr. Cohen testified at a hearing in 
November 1999.  The veteran reported that he became a police 
officer in 1970 and that after he retired from the police 
force and had more time on his hands things seemed to fall 
apart.  Dr. Cohen, a clinical psychologist, stated that he 
had worked with Vietnam veterans since 1981 and with the 
appellant since the early part of 1997.  Dr. Cohen reported 
that the appellant tended to come across okay but that 
underneath he was like a seething caldron, very angry and 
hostile; that he was a very compulsive, controlling 
individual who had a tendency to become angry.  Dr. Cohen 
noted that the appellant was easily moved to tears when 
talking about Vietnam; was susceptible to flashbacks on a 
daily basis as well as extensive nightmares regarding 
Vietnam; that the veteran got very little sleep, self 
medicated with alcohol, suffered constantly from anxiety, had 
multiple panic attacks, and led a lonely existence with very 
little contact with friends.  Dr. Cohen indicated that the 
appellant previously worked as a police officer and then 
worked in security so that he could still function as if he 
were in Vietnam, constantly prepared and ready.  Dr. Cohen 
stated that a 70 percent rating would reflect the degree of 
the veteran's disability.  

At the time of his December 1999 VA examination, the 
appellant's symptoms were unchanged, and he continued to work 
full-time as a security supervisor for a nursing home, where 
his work performance was "okay."  However, it was noted 
that he was "driving" himself at work as a way of escaping 
his problems, and having difficulty in getting along with 
subordinates.  The examiner's impression was of chronic 
severe PTSD with depression and chronic alcoholism.  His GAF 
score was 45.

At his July 2001 Travel Board hearing, the appellant 
testified that he slept two hours at a time at the most.  He 
related that he and his wife had been separated for over 
three years and he did not remember the last time he had 
called or seen his mother.  He had no contact with his 
siblings, and only had contact with one of his children.  The 
appellant reported that after service he worked for more than 
20 years with a police department before he went into private 
security work.  He stated that he continued to work as a 
security supervisor at a nursing home and that it was not 
unusual for him to work 50 hours a week.  He stated that he 
had not seen Dr. Cohen in over a year because of the cost of 
the visits.  The appellant also testified as to many of the 
aforementioned symptoms, including flashbacks and depression.

Analysis.  As noted above, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  The 
degrees of disability specified are to compensate for loss of 
working time from illnesses.  See 38 C.F.R. § 4.1 (2001) 
(emphasis added).  The provisions of 38 C.F.R. § 4.126 
provide that an evaluation of a mental disorder should 
reflect consideration of all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination; and that when 
evaluating the level of disability from a mental disorder, 
the extent of social impairment will be considered, but an 
evaluation will not be assigned solely on the basis of social 
impairment.

In this case the veteran worked for more than 22 years as a 
police officer before retiring and beginning a career as a 
full-time as a security supervisor for a nursing home.  At 
his July 2001 Travel Board hearing, the appellant testified 
that he continued to work as a security supervisor at a 
nursing home, that he did not miss work, and that it was not 
unusual for him to work 50 hours a week, but that this type 
of work was not what he had planned on doing at this time of 
his life.  He had not seen a mental health professional in 
over a year and was not taking any prescribed medication for 
his PTSD.  

The RO, in a supplemental statement of the case dated in June 
2000, acknowledged that the veteran had significant social 
impairment, but significantly less occupational impairment.  
Again, as noted above, the rating assigned for the veteran's 
PTSD is based on average impairment of earning capacity; it 
is to compensate for loss of working time from the PTSD.  The 
record clearly reflects that the veteran works very long 
hours with no time off as a way of escaping his problems and 
that he does in fact have difficulty in getting along with 
subordinates.  The veteran has indicated that the PTSD has 
significantly limited his employment possibilities and that 
he would not be working in the private security field if not 
for the PTSD.  Given the severe PTSD symptoms and the 
devastating social impairment resulting from the PTSD, it is 
entirely possible that the PTSD has significantly affected 
the veteran's earning capacity even though the PTSD has not 
resulted in any loss of working time.

The GAF scores of 53 in November 1998 and 45 in December 1999 
reflect the VA examiner's assessment of the veteran's overall 
level of functioning and indicate the examiner's judgment 
that the PTSD is productive of impairment which ranges from 
serious to major, with impairment in several areas, such as 
family relations, judgment, thinking or mood.  

The currently assigned evaluation of 30 percent contemplates 
that the veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss.  A 50 percent evaluation 
for PTSD requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The criteria for a 50 percent rating include occupational 
impairment with reduced reliability and productivity due to 
such symptoms as circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands and impaired abstract thinking.  The Board finds 
that these requirements for a 50 percent rating for PTSD have 
not been met.  Nevertheless, the Board finds that the 
veteran's PTSD is manifested by many of the symptoms required 
for a 50 percent rating, such as a flattened affect, panic 
attacks more than once a week, impaired judgment, 
disturbances of motivation and mood, as well as difficulty in 
establishing and maintaining effective social relationships.  
After careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, and resolving such doubt in favor of the veteran, 
the Board concludes that the criteria for a 50 percent rating 
for PTSD have been met.

The Board next considers whether the criteria for a rating in 
excess of 50 percent have been met or approximated.  A 70 
percent evaluation for PTSD requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

As noted above, the veteran works full time as a supervisor 
and does not miss any time from work due to PTSD.  He is not 
receiving treatment for PTSD and takes no prescribed 
medication.  Accordingly, the Board concludes that 
occupational impairment such as to warrant a rating in excess 
of 50 percent is not shown.  Any deficiencies in the area of 
work are adequately compensated by a 50 percent rating.  
Likewise, such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) have not been demonstrated.  Thus, the criteria for 
a 70 percent rating are not met or approximated.

Finally, a 100 percent evaluation is not warranted since the 
veteran is working full time and symptoms such as the 
following have not been reported:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board concludes that the record reflects that the 
veteran's PTSD symptoms have remained essentially the same 
since the time of his application for compensation in 1998 
until the present.  Thus, staged ratings are not warranted 
in this case.  Fenderson, 12 Vet. App. 119.

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 
2096 (2000)) was enacted, which provided new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  In August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 46520 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in the 
new regulations have been complied with during the pendency 
of the current appeal.  Specifically, the Board finds that 
the statements of the case and supplemental statements of the 
case satisfy the requirement of the new regulations in that 
they clearly notify the appellant of the evidence necessary 
to substantiate his claim.  Additionally, the Board finds 
that the duties to assist provided under the new regulations 
have also been fulfilled in that all evidence and records 
identified by the appellant as plausibly relevant to his 
pending claim have been collected for review and the veteran 
has been accorded VA examinations for disability evaluation 
purposes in November 1998 and December 1999 as well as the 
opportunity to testify at hearings in November 1999 and July 
2001.  No further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.


ORDER

An evaluation of 50 percent for PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

